DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a final action in response to an amendment filed on 06/24/2022; the original application was filed on 03/31/2020.
Claims 21-38 have been examined and are pending in this application; claims 21 and 30 are independent claims. Claims 1-20 are cancelled.

Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 06/24/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “That Kim does not disclose the RBG size depends on a higher layer configuration. With respect to cited sections, Kim discloses” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Kim et al. does disclose determining a resource block group size based on the configured channel bandwidth, please see Paragraphs 71 and 72 and FIG. 7, in RA of type 0, RB allocation information includes a bitmap indicating RBGs allocated to a scheduled UE. An RBG is a set of consecutive PRBs. The size of an RBG, P depends on a system bandwidth as illustrated in Table 3. Kim et al. further teaches determining a resource block group size based on higher layer configuration, please see Kim et al. Paragraph 166, Since different backhaul resources may be allocated according to a channel state over time, a change in an SS is indicated preferably by RRC signaling. For example, if an RBG includes 4 RBs, an R-PDCCH SS may be configured with up to 4 RBs per RBG. If an RBG includes 3 RBs, an R-PDCCH SS may be configured with up to 3 RBs per RBG,  wherein the RRC is considered a higher layer signaling as further explained in paragraph 94.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 1921 to schedule an interview.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0010685 A1).
Regarding claims 21 and 30, A method in a user equipment, method comprising: receiving, by the user equipment, a configuration for a channel bandwidth, [The UE may acquire more specific system information by receiving a Physical Downlink Control Channel (PDCCH) and receiving a Physical Downlink Shared Channel (PDSCH) according to information carried on the PDCCH, See Figure 1, Ref # S102, (Kim et al., Paragraph 50)],
determining a resource block group size based on the configured channel bandwidth, [Referring to FIG. 7, in RA of type 0, RB allocation information includes a bitmap indicating RBGs allocated to a scheduled UE. An RBG is a set of consecutive PRBs. The size of an RBG, P depends on a system bandwidth as illustrated in Table 3, (Kim et al., Paragraphs 71 and 72)], and higher layer configuration, [Since different backhaul resources may be allocated according to a channel state over time, a change in an SS is indicated preferably by RRC signaling. For example, if an RBG includes 4 RBs, an R-PDCCH SS may be configured with up to 4 RBs per RBG. If an RBG includes 3 RBs, an R-PDCCH SS may be configured with up to 3 RBs per RBG,  wherein the RRC is a higher layer signaling, (Kim et al., Paragraph 166)], 
where the higher layer is a layer higher than a physical layer, [the signaling for reserving R-PDCCH resources in step S1210 will be referred to Signal #1. Signal #1 may be transmitted through higher layer signaling such as RRC signaling, MAC signaling, etc., preferably RRC signaling, (Kim et al., Paragraphs 94 and 98)],
and receiving a resource allocation type 0 including resource block assignment information indicating at least one resource block group of the resource block group size, [Referring to FIG. 7, in RA of type 0, RB allocation information includes a bitmap indicating RBGs allocated to a scheduled UE. An RBG is a set of consecutive PRBs. The size of an RBG, P depends on a system bandwidth, (Kim et al., Paragraphs 69-72)].

Regarding claims 22 and 31, the method wherein determining the resource block group size further comprises determining at least one of a first and a second resource block group size from the higher layer configuration, [a signal indicating an RN or an RN group (a Group Indication Signal (GIS)) may be transmitted. That is, the GIS and a DVRB signal may be used in allocating resources. The GIS may be inserted in an RA field or carried in a separate field. If the GIS does not change often, the GIS may be indicated by higher layer signaling (e.g. RRC signaling or MAC signaling), (Kim et al., Paragraph 112)]. 

Regarding claims 23 and 32, the method wherein the resource allocation is a downlink resource allocation for a scheduled downlink data transmission, [The DCI transports uplink resource allocation information, Downlink resource allocation information, or uplink transmission power control commands for UE groups. Table 1 below illustrates DCI formats according to the contents of DCI, (Kim et al., Paragraph 59)].

Regarding claims 24 and 33, the method wherein the higher layer configuration also configures one selected from a control channel element size and an aggregation level corresponding to the control channel message, [While a VRB and a CCE are equal in size in FIG. 38, the same performance may be achieved even though the VRB size is larger than the CCE size. Even in case of a normal CP, the following various numbers of REGs are available. Therefore, the CCE size and the VRB size may be changed based on the number of available REGs per RB according to a transmission mode, (Kim et al., Paragraph 206)]. 

Regarding claims 25 and 34, the method wherein the resource allocation is provided via a control channel message, [The PDCCH delivers information related to resource allocation for transport channels, a Paging Channel (PCH) and a Downlink Shared Channel (DL-SCH), (Kim et al., Paragraph 59)], and wherein a control channel parameter of the control channel message is a multiple or a sub-multiple of the resource block group size, [Figures 7 and 8].

Regarding claims 26 and 35, the method wherein the control channel parameter is at least one selected from a control channel element size and an aggregation level corresponding to the control channel message, [If an R-PDCCH aggregation level increases, the number of PRBs for an R-PDCCH increases within the same RBG. The aggregation levels of 2, 1 and 3 are set for RN 1, RN 2 and RN 3, respectively in FIG. 27. If the aggregation level of an RN exceeds the number of RBs set as an SS, it may be extended to another SS RBG, (Kim et al., Paragraph 165)].

Regarding claims 27 and 36, the method wherein the control channel parameter comprises a first control channel parameter, and wherein the method further comprises monitoring, by the user equipment, a control channel candidate for a control channel, where the control channel candidate corresponds to a second control channel parameter, and where the second control channel parameter is not a function of the resource block group size, [Referring to FIG. 17, an R-PDCCH resource area is known to RNs and each RN monitors an R-PDCCH candidate area (i.e. an R-PDCCH search space) to detect its own R-PDCCH, (Kim et al., Paragraph 117)]. 

Regarding claims 28 and 37, the method wherein the control channel candidate is monitored in a common search space, [In the legacy LTE system, a PDCCH candidate region (i.e. a PDCCH search space) is reserved in a control region and a PDCCH is transmitted to a specific UE in a part of the PDCCH candidate region. Accordingly, the UE acquires its PDCCH from the PDCCH search space through blind decoding. Similarly, an R-PDCCH may be transmitted to a relay in the whole or part of reserved resources, (Kim et al., Paragraph 92)]. 

Regarding claims 29 and 38, the method wherein receiving the resource allocation type 0 comprises: monitoring, by the user equipment, a control channel candidate for a control channel, [a plurality of R-PDCCHs may be transmitted together in one or more RBs. Subsequently, each RN monitors the R-PDCCH resources (the R-PDCCH resource area) reserved by Signal #1 received in step S1210 to determine whether there is any R-PDCCH destined for the RN, (Kim et al., Paragraph 100)], 
decoding the control channel, [Monitoring the R-PDCCH resources involves blind decoding of R-PDCCH candidates, (Kim et al., Paragraph 100)], 
and determining a user data resource assignment based on the decoded control channel, [the RN may assume the existence of an R-PDCCH in an RB with a specific RB index and decode the R-PDCCH during the initial access (a UE mode). Then, the RN may determine a resource area reserved for an R-PDCCH from Signal #1 received through higher layer signaling, (Kim et al., Paragraphs 98-100)]. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478